NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

YUPING SUN,                                      No. 08-71391

               Petitioner,                       Agency No. A099-042-187

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Yuping Sun, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the new standards governing adverse credibility determinations created

by the Real ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We

deny the petition for review.

      The agency found Sun not credible because, during her hearing, she held and

referred to a typewritten copy of her declaration in support of her asylum

application, and provided inconsistent explanations for her possession of it.

Substantial evidence supports the agency’s adverse credibility determination. See

id. at 1040-44 (adverse credibility determination was reasonable under the Real ID

Act’s “totality of the circumstances”); Malkandi v. Holder, 576 F.3d 906, 917-19

(9th Cir. 2009). In the absence of credible testimony, Sun’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156-57 (9th Cir. 2003).

      Sun has not raised any direct challenge to the agency’s denial of CAT relief.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not

supported by argument are deemed abandoned).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-71391